DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election with traverse of the species: (1) paroxysmal nocturnal hemoglobinuria (PNH) and (2) polypeptide comprising the structure A-B-C, wherein A is an inhibitory C5 convertase effector domain, B is an inhibitory C3 convertase effector domain, and C is absent or a domain capable of binding to cellular surfaces in the reply filed on 11/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The traversal is on the grounds that it would not be unduly burdensome to examine all the species. Upon reconsideration, all the species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Therefore, the restriction requirement as set forth in the Office action mailed on 11/15/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Status of the claims
Claims 1-19 are pending. Claims 1-19 are presented for examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant specification discloses a complement-inhibiting polypeptide that acts “on multiple effector sites in the complement cascade (inhibition of C3/C5-converstases, inhibition of C5 cleavage and TCC formation) simultaneously” (see page 7, lines 2-4). The generic polypeptide of the invention (MFHR1) is shown in Figure 1A:
i) N- terminal domains, followed by 
ii) FH regulatory active domains SCR1-4, and
iii) C-terminal surface recognition domains SCR19-20 of FH.

FHR1 is the only known endogenous complement regulator of the C5 convertase. FHR1 SCR1-2 binds to C5 and thereby inhibits C5 cleavage into C5a and C5b. Additionally, FHR1 SCR1-2 inhibits the terminal complement pathway by binding to C5b6. Through the combination of these domains the complement activation is inhibited at multiple effector sites of the cascade (C3b degradation, inhibition of C3/C5-convertases, inhibition of C5 cleavage and C5b-9 formation). This also leads to the suppression and formation of the anaphylatoxins C3a and C5a, which are thought to contribute in disease progression in AP related diseases. 
The specification goes on to teach that therapeutic value of MFHR1 was proven in two modeling treatment approaches in vitro and a murine model of C3G in vivo. The addition of MFHR1 efficiently reduces uncontrolled complement activation in sera of aHUS [fig 7A] und C3G [fig 7B] patients. In FH-/ deficient mice, showing a C3G-like phenotype, the administration of MFHR1 resulted in the rapid
normalization of plasma C3 levels [fig 8 A] and resolution of the glomerular C3 deposition [fig
8 B-C]. Thus, Applicants appear to be in possession of the methods comprising i) N- terminal domains, followed by ii) FH regulatory active domains SCR1-4, and iii) C-terminal surface recognition domains SCR19-20 of FH. However, Applicants do not appear to have possession of the methods drawn to broader peptides lacking some or all of these structural requirements i)-iii).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "said polypeptide" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 18-19 are also rejected as being dependent upon a rejected claim and not resolving the lack of antecedent basis.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the method does not have any manipulative steps, rather, it describes a polypeptide. Dependent claims 18-19 are also rejected as being dependent upon a rejected claim and not resolving the lack of manipulative steps.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,640,540 in view of US 8,822,642.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ’540 comprise overlapping subject matter.
The claims of US ‘540 are drawn to a polypeptide having the structure A-B-C, wherein A comprises SCR1 and SCR2 of FHR1, B comprises SCRs 1 to 4 of FH, and C is absent or a domain that is capable of binding to cellular surfaces. 
 Dependent claims include the limitations: “wherein A and B are fused directly or via a linker”; “wherein B and C are fused directly or via a linker”. 
Another independent claim includes: “a method of treating atypical hemolytic uremic syndrome (aHUS) or C3 glomerulopathy (C3G) which comprises administering to a patient in need thereof, a polypeptide comprising Short Consensus Repeats (SCRs) 1 to 4 of Factor H FH) and SCR1 and SCR2 of Factor H-related protein 1 (FHR1)”.
Independent claims also include “a nucleic acid encoding the polypeptide of claim 1”, with dependent limitations: “a plasmid or vector comprising the nucleic acid of claim 5”; “a cell comprising the nucleic acid of claim 5”. 
Yet another independent claim is drawn to a method of producing a polypeptide of comprising an inhibitory C3 convertase effector domain and an inhibitory C5 convertase effector domain, which comprises culturing the cells of claim 7 in a culture medium under conditions that allow expression of the polypeptide, and recovering the polypeptide from the cells or the culture medium. Dependent limitations include “wherein the SCRs 1 to 4 of FH comprises amino acids 19-264 of SEQ ID NO: 1”; “ wherein the SCR1 and SCR2 of FHR1 comprises amino acids 22-142 of SEQ ID NO: 2”. 
Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”   In the instant case, the polypeptide is can be used to treat or prevent disorders related to and/or associated with the complement system. These disorders include, but are not limited to, atypical hemolytic uremic syndrome (aHUS), thrombotic microangiopathy (TMA), C3 glomerulopathy (C3G), IgA nephropathy, systemic lupus erythematosus nephritis, humoral rejections in kidney transplanted patients, tissue damage after ischemia-reperfusion events, e.g. after renal transplantation, excessive complement activation, tissue damage, e.g. under hemodialysis, Paroxysmal nocturnal hemoglobinuria (PNH), age-related macular degeneration (AMD), infectious diseases, sepsis, SIRS, trauma injury, myocardial infarction are diseases and conditions where complement activation is made responsible for additional local or systemic damage (e.g., cols 11 and 12 of US’ 540).
See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer,  Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). See, as well, Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).
	Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. (MPEP 2111.04). In the instant case, since the claimed structure and the structure of US ‘540 overlap, it would be expected that the functional effects claimed in the wherein clauses would necessarily flow from the invention of US ‘540, unless evidence to the contrary is presented. Furthermore, fusion peptides may form dimers (e.g., US 8,822,642, abstract) and thus it would be obvious to make/use dimers of the peptides of US ‘540 to use in therapy (e.g., abstract, detailed description, Examples).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Conclusion
	No claim is allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        

MMCG 01/2022